By the Court, Sanderson, J.:
This Court has no jurisdiction in this case. The amount sued for was only two hundred and ninety-eight dollars. The appellate jurisdiction of this Court is fixed by the Constitution, and in this class of cases is limited to such as involve the sum of three hundred dollars, exclusive of interest, and it is not in the power of the Legislature to confer jurisdiction in cases where the demand, exclusive of interest, is less. The ad da/nmum clause in the complaint is the test of jurisdiction, and the costs of the action constitute no part of the amount in controversy. This question is unaffected by the fact that the defendant sets up a counterclaim in excess of three hundred dollars. He had no legal right to do so. He could set up only such a counterclaim as he could have sued upon in a Justice’s Court. (Prac. Act, Sec. 574.)
Appeal dismissed.